BERANEK, Judge,
concurring.
The order transferring child custody herein is obviously the result of the wife’s non-compliance with the court order requiring her to submit to a psychological evaluation. This order was part of an extended and bitter controversy between these parties. I agree with the majority that permanent child custody cannot be transferred without a full hearing on the question of whether the transfer in custody is in the best interests of the children. The order in question here does not say that it is permanent or temporary. I surmise that the litigation between these parties will go on and that the order was only temporary. It is not clear in this regard and I, therefore, concur that the order transferring custody should be vacated.